        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 1 of 24



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


GIRL SCOUTS OF THE UNITED STATES
OF AMERICA,                                            Case No. 1:18-cv-10287 (AKH)

                      Plaintiff,

              v.

BOY SCOUTS OF AMERICA,

                      Defendant.


                                          ANSWER

       Defendant Boy Scouts of America (the “BSA”) is one of the most iconic non-profit

organizations in the United States, with more than 100 years of history as the nation’s foremost

program of character development and values-based leadership training. The BSA has been

using its registered and common law trademarks in SCOUTS and SCOUTING (among other

marks) in connection with services for boys and girls for nearly 50 years.         Despite this

longstanding, wide-spread use, Plaintiff Girl Scouts of the United States of America (“GSUSA”)

now seeks to prohibit the BSA from calling its own members SCOUTS—simply because the

BSA has begun welcoming girls into two more of its youth programs. Thus, the core of

GSUSA’s case goes to the question of whether the BSA’s use of its SCOUTS and SCOUTING

marks in connection with offering services to all young people (as it has done for decades)

somehow now infringes or dilutes GSUSA’s rights in its GIRL SCOUTS-related marks. It does

not.

       Moreover, the BSA’s decision to expand all of its program offerings to girls came after

years of requests from families who wanted the option of the BSA’s character and leadership

development programs for all of their children, both boys and girls. The step of welcoming girls


                                               1
         Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 2 of 24



into all of the BSA’s programs aligns the organization’s offerings with the needs of today’s

families, who are busier than ever and want their daughters and sons to be able to participate in

activities together. The BSA applauds every organization that builds character and leadership in

children, including GSUSA, and believes that there is an opportunity for both organizations to

serve girls and boys in local communities.

       The BSA, by and through its undersigned counsel, for its Answer to the Complaint filed

against it by GSUSA, states as follows:

                                      INTRODUCTION

       1.      The BSA admits that the GSUSA has for many years provided a leadership

program for girls, that millions of girls have participated in those programs and that the program

goals are generally as stated in the second sentence of Paragraph 1. The BSA is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 1 of the Complaint and therefore denies them.

       2.      The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 2 of the Complaint and therefore denies them.

       3.      The BSA avers that it has long offered programs aimed at boys under the BOY

SCOUTS trademark, and that the BOY SCOUTS trademark is a symbol of youth development

programs that has been used for more than century. The BSA admits that the BSA uses the term

SCOUTS alone as a mark. The BSA denies that GSUSA uses the term SCOUTS alone as a

mark, and in fact, GSUSA has specifically instructed its professionals and volunteers not to do

so. The BSA is without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 3 of the Complaint and therefore denies them.

       4.      The BSA denies the allegations of Paragraph 4 of the Complaint.




                                                2
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 3 of 24



       5.     The BSA denies the allegations of Paragraph 5 of the Complaint.

       6.     The BSA denies that GSUSA has been damaged by any of the BSA’s uses of the

BSA’s own trademarks, or that the BSA has engaged in any alleged misconduct, and avers that

the BSA has worked proactively to differentiate its unique program offerings, and that any time

the BSA has been made aware of an alleged concern of potential confusion, the BSA has

immediately taken appropriate action. The BSA is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations contained in Paragraph 6 of the

Complaint and therefore denies them.

       7.     The BSA admits that GSUSA has the right to use the trademark “GIRL

SCOUTS.” The BSA denies that it lacks the right to use its own SCOUTS mark in connection

with services for girls, which it has been doing for nearly 50 years, and further avers that

GSUSA has specifically instructed that its members should not be called SCOUTS alone, but

rather should only be called GIRL SCOUTS.           The BSA denies that it is using GSUSA’s

intellectual property, and further denies the remaining allegations of Paragraph 7 of the

Complaint.

                                       THE PARTIES

       8.     The BSA admits the allegations of Paragraph 8 of the Complaint.

       9.     The BSA admits the allegations of Paragraph 9 of the Complaint.

                               JURISDICTION AND VENUE

       10.    The allegations of Paragraph 10 of the Complaint set forth legal conclusions to

which no response is required, but to the extent a response is required, the BSA denies the

allegations of Paragraph 10 of the Complaint.




                                                3
         Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 4 of 24



       11.     The allegations of Paragraph 11 of the Complaint set forth legal conclusions to

which no response is required, but to the extent a response is required, the BSA denies the

allegations of Paragraph 11 of the Complaint.

       12.     The allegations of Paragraph 12 of the Complaint set forth legal conclusions to

which no response is required, but to the extent a response is required, the BSA denies the

allegations of Paragraph 12 of the Complaint.

       13.     The allegations of Paragraph 13 of the Complaint set forth legal conclusions to

which no response is required, but to the extent a response is required, the BSA denies the

allegations of Paragraph 13 of the Complaint.

       14.     The allegations of Paragraph 14 of the Complaint set forth legal conclusions to

which no response is required, but to the extent a response is required, the BSA denies the

allegations of Paragraph 14 of the Complaint.

       15.     The allegations of Paragraph 15 of the Complaint set forth legal conclusions to

which no response is required, but to the extent a response is required, the BSA denies the

allegations of Paragraph 15 of the Complaint.

       16.     The allegations of Paragraph 16 of the Complaint set forth legal conclusions to

which no response is required, but to the extent a response is required, the BSA denies the

allegations of Paragraph 16 of the Complaint.

                                 FACTUAL BACKGROUND

       17.     The BSA admits the first sentence of Paragraph 17 and that GSUSA’s mission is

as stated in the last sentence of Paragraph 17. The BSA is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in Paragraph 17

of the Complaint and therefore denies them.




                                                4
         Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 5 of 24



       18.     The BSA admits that many millions of American women have participated in the

GIRL SCOUTS program. The BSA is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 18 of the Complaint and

therefore denies them.

       19.     The BSA admits that Girl Scouts have been able to earn various badges over a

broad ranges of skills and topics, that Girl Scouts have been able to participate in a variety of

skill-based programs, and that Girl Scouts have been able to participate in the Girl Scout Cookie

Program. The BSA is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 19 of the Complaint and therefore

denies them.

       20.     The BSA admits the first and second sentences of Paragraph 20. The BSA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 20 of the Complaint and therefore denies them.

       21.     The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 21 of the Complaint and therefore denies them.

       22.     The BSA admits that girls may sign up for GSUSA by filling out forms online or

in person. The BSA is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 22 of the Complaint and therefore

denies them.

       23.     The BSA admits the last sentence of Paragraph 23.           The BSA is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 23 of the Complaint and therefore denies them.




                                                5
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 6 of 24



       24.     The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 24 of the Complaint and therefore denies them.

       25.     The text of 36 U.S.C § 80305, a federal statute, speaks for itself. The BSA is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 25 of the Complaint and therefore denies them.

       26.     The BSA admits Serial No. 89/000,078 exists in the PTO’s search records. The

BSA is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 26 of the Complaint and therefore denies them.

       27.     The BSA admits that GSUSA holds multiple trademark registrations for its GIRL

SCOUTS trademark, and that the text of those registrations speak for themselves, and avers that

GSUSA does not hold any trademark registrations for SCOUT, SCOUTS or SCOUTING alone,

without the word GIRL immediately preceding it.            The BSA is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 27 of the Complaint and therefore denies them.

       28.     The BSA denies that GSUSA has trademark rights in the marks SCOUTS or

SCOUTING alone, based in part on the facts that (1) GSUSA has specifically instructed its

professionals and volunteers not to use such marks, and (2) GSUSA does not hold any trademark

registrations for SCOUT, SCOUTS or SCOUTING alone, without the word GIRL immediately

preceding it. The BSA is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 28 of the Complaint and therefore

denies them.

       29.     The BSA admits that the GIRL SCOUTS trademark has been used in various

media in the United States, including at www.girlscouts.org. The BSA is without knowledge or




                                                6
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 7 of 24



information sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 29 of the Complaint and therefore denies them.

       30.       The allegations of Paragraph 30 of the Complaint set forth legal conclusions to

which no response is required, but to the extent a response is required, the BSA denies the

allegations of Paragraph 30 of the Complaint.

       31.       The BSA admits that GSUSA has always offered its services and programs to

girls. The BSA is without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 31 of the Complaint and therefore denies them.

       32.       The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 32 of the Complaint and therefore denies them.

       33.       The BSA admits that it is a congressionally chartered corporation, and avers that

it provides youth development services and programs for boys and girls under the BOY

SCOUTS trademark and other BSA trademarks, which are offered through local councils

licensed to use such trademarks. The BSA otherwise denies the allegations of Paragraph 33 of

the Complaint.

       34.       The BSA admits that its congressional charter, 36 U.S.C. § 30902, reads in part

that the purpose is “to promote, through organization, and cooperation with other agencies, the

ability of boys to do things for themselves and others, to train them in scoutcraft, and to teach

them patriotism, courage, self-reliance, and kindred virtues, using the methods that were in

common use by boy scouts on June 15, 1916.”

       35.       The BSA admits that both it and the GSUSA are congressionally chartered, and

that it is not endorsed or sponsored by, or affiliated with, GSUSA.         The BSA is without




                                                 7
         Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 8 of 24



knowledge or information sufficient to form a belief as to the truth of the rest allegations

contained in Paragraph 35 of the Complaint and therefore denies them.

       36.     The BSA admits that the parties have coexisted in the market place for decades.

The BSA admits that it has offered youth development services and programs using the

“SCOUT,” “SCOUTS,” and “SCOUTING” trademarks for both boy members and girl members

of its programs for many decades and continues to do so today, both with and without the word

BOY preceding those marks. The BSA denies the remaining allegations of Paragraph 36 of the

Complaint, and specifically denies that GSUSA uses the “SCOUT,” “SCOUTS” and

“SCOUTING” trademarks alone, in part due to the fact that GSUSA instructs its professionals

and volunteers not to do so.

       37.     The BSA admits that GSUSA has always offered its services to girls, that the

BSA has offered services to boys since 1910, and that the BSA has offered services to both boys

and girls since 1971 in connection with its trademarks. The BSA admits that the statements in

the two websites referenced in the footnote to Paragraph 37 were made by the BSA or its

representatives in 2016 and that the statements in the Petition for Writ of Certiorari referenced in

the footnote to Paragraph 37 were made by the BSA or its representatives in 1999, but denies

that the BSA holds these beliefs today. The BSA otherwise denies the allegations of Paragraph

37 of the Complaint.

       38.     The content of the filing attached as Exhibit B speaks for itself. The BSA

otherwise denies the allegations of Paragraph 38 of the Complaint.

       39.     The content of the filing attached as Exhibit C speaks for itself. The BSA

otherwise denies the allegations of Paragraph 39 of the Complaint.




                                                 8
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 9 of 24



       40.    The BSA avers that: it has offered numerous programs for both girls and boys

under its various trademarks for decades, including but not limited to the marks EXPLORER,

SEA SCOUTS, STEM SCOUTS (pilot program) and VENTURING; all of these co-ed programs

also use the SCOUT and SCOUTING marks alone in various contexts; information about these

programs has been located at www.scouting.org for many years; and the uniforms, accessories

and handbooks for these programs are available at www.scoutshop.org. The BSA specifically

denies that it has not used the marks SCOUT and SCOUTING alone in connection with

programs for girls, and otherwise denies the remaining allegations of Paragraph 40 of the

Complaint.

       41.    The content of the letter attached as Exhibit D speaks for itself. The BSA

otherwise denies the allegations of Paragraph 41 of the Complaint.

       42.    The content of the letter attached as Exhibit E speaks for itself.      The BSA

otherwise denies the allegations of Paragraph 42 of the Complaint.

       43.    The BSA denies the allegations of Paragraph 43 of the Complaint.

       44.    The BSA avers that its local councils are authorized to use the BSA family of

trademarks by virtue of charters and bylaws granted by the BSA, and further avers that local

councils, units and leaders are authorized by those charters to offer the BSA’s programs in

accordance with their charter, bylaws, and registration in accordance with the applicable

publications of the BSA. The BSA otherwise denies the allegations of Paragraph 44 of the

Complaint.

       45.    The content of the document attached as Exhibit F, which the BSA published,

speaks for itself. The BSA otherwise denies the allegations of Paragraph 45 of the Complaint.




                                               9
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 10 of 24



       46.    The content of the document attached as Exhibit G, which the BSA published,

speaks for itself. The BSA otherwise denies the allegations of Paragraph 46 of the Complaint.

       47.    The BSA admits that it issues charters to local councils and that the local councils

properly identified in the Complaint are chartered by the BSA, and further admits that local

councils, members and leaders pay charter or registration fees to the BSA. The BSA avers that

its local councils are authorized to use the BSA family of trademarks by virtue of charters and

bylaws granted by the BSA, in accordance with the applicable publications of the BSA. The

BSA otherwise denies the allegations of Paragraph 47 of the Complaint.

       48.    The content of the letter attached as Exhibit G, which the BSA authored, speaks

for itself. The BSA otherwise denies the allegations of Paragraph 48 of the Complaint.

       49.    The BSA avers that it is currently welcoming girls into two more of its programs,

and that such programs utilize the BSA trademarks, including the SCOUTS and SCOUTING

marks. The content of the website attached as Exhibit H speaks for itself. The BSA otherwise

denies the allegations of Paragraph 49 of the Complaint.

       50.    The BSA avers that it recently announced a new SCOUT ME IN campaign, and

that it uses the BSA family of trademarks in connection with its Cub Scouts and Boy Scouts

programs. The content of the BSA press release attached as Exhibit I speaks for itself. The BSA

otherwise denies the allegations of Paragraph 50 of the Complaint.

       51.    The BSA admits that SCOUTS BSA is the name of the BSA’s program for youth

between the ages of 11 and 17. The contents of the BSA publication attached as Exhibit J speaks

for itself. The BSA otherwise denies the allegations of Paragraph 51 of the Complaint.




                                               10
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 11 of 24



       52.     The BSA admits that it has distributed marketing materials (including print and

video) referring to both girl members and boy members as Scouts, consistent with the BSA’s

family of trademarks and its Language of Scouting.

       53.     The BSA admits that it has filed trademark applications that build upon the BSA’s

existing brand, including but not limited to applications for the SCOUTS BSA marks (Serial No.

87/906,567 and 87/906,407) and for the SCOUT LIFE mark (Serial No. 87/882,226),which

applications speak for themselves. The BSA otherwise denies the allegations of Paragraph 53.

       54.     The BSA admits the allegations of Paragraph 54 of the Complaint, and avers that

the text of its SCOUT registration speaks for itself.

       55.     The BSA denies the allegations of Paragraph 55 of the Complaint.

       56.     The BSA denies the allegations of Paragraph 56 of the Complaint.

       57.     The BSA denies that it authorized the material referenced in Paragraph 57 of the

Complaint, the contents of which speak for itself. The BSA otherwise denies the allegations of

Paragraph 57 of the Complaint.

       58.     The BSA denies that it authorized the material referenced in Paragraph 58 of the

Complaint, the contents of which speak for itself. The BSA further avers that a local GSUSA

representative specifically requested, approved or condoned this material. The BSA otherwise

denies the allegations of Paragraph 58 of the Complaint.

       59.     The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 59 of the Complaint and therefore denies them.

       60.     The BSA denies that it authorized the material referenced in Paragraph 60 of the

Complaint, the contents of which speak for itself. The BSA further avers that the public sign

referenced in Paragraph 60 of the Complaint refers to both the BSA and to the GSUSA (not to




                                                 11
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 12 of 24



girl members of the BSA). The BSA otherwise denies the allegations of Paragraph 60 of the

Complaint.

       61.    The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 61 of the Complaint and therefore denies them.

       62.    The BSA denies that it authorized the material referenced in Paragraph 62 of the

Complaint, the contents of which speak for itself. The BSA otherwise denies the allegations of

Paragraph 62 of the Complaint.

       63.    The BSA denies that it authorized the material referenced in Paragraph 63 of the

Complaint, the contents of which speak for itself. The BSA otherwise denies the allegations of

Paragraph 63 of the Complaint.

       64.    The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 64 of the Complaint and therefore denies them.

       65.    The BSA denies that it authorized the material referenced in Paragraph 65 of the

Complaint, the contents of which speak for itself. The BSA further avers that local GSUSA

representatives specifically requested, approved or condoned this material, which references

GSUSA, not girl members of the BSA. The BSA otherwise denies the allegations of Paragraph

65 of the Complaint.

       66.    The BSA denies that it authorized the material referenced in Paragraph 66 of the

Complaint, the contents of which speak for itself. As to the programming in Chicago, the BSA is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 66 of the Complaint and therefore denies them. The BSA otherwise

denies the remaining allegations of Paragraph 66 of the Complaint.




                                               12
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 13 of 24



       67.     The BSA admits that approximately four years ago, the image referenced in

Exhibit 8 appeared in the BSA’s Brand Center. The BSA otherwise denies the remaining

allegations of Paragraph 67 of the Complaint.

       68.     The contents of the BSA correspondence attached as Exhibit K speaks for itself.

The BSA otherwise denies the remaining allegations of Paragraph 68 of the Complaint.

       69.     The BSA admits that Exhibit L contains true and accurate copies of

correspondence received by the BSA from GSUSA.              The BSA is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Exhibit L or

the remaining allegations contained in Paragraph 69 of the Complaint and therefore denies them.

The BSA further denies that it has engaged in any unfair business practices.

       70.     The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 70 of the Complaint and therefore denies them.

       71.     The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 71 of the Complaint and therefore denies them.

       72.     The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 72 of the Complaint and therefore denies them.

       73.     The BSA admits that a third party agency, without authorization from the BSA,

added the term GIRL SCOUT to a list of advertising keywords, and that after GSUSA

complained, the keywords were removed. The BSA denies the remaining allegations of

Paragraph 73 of the Complaint.

       74.     The BSA denies the allegations of Paragraph 74 of the Complaint.

       75.     The BSA denies the allegations of Paragraph 75 of the Complaint.

       76.     The BSA denies the allegations of Paragraph 76 of the Complaint.




                                                13
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 14 of 24



       77.    The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 77 of the Complaint and therefore denies them.

       78.    The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 78 of the Complaint and therefore denies them.

       79.    The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 79 of the Complaint and therefore denies them.

       80.    The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 80 of the Complaint and therefore denies them.

       81.    The BSA denies that it authorized the material referenced in Paragraph 81 of the

Complaint, the contents of which speak for itself. The BSA otherwise denies the remaining

allegations of Paragraph 81 of the Complaint.

       82.    The BSA denies that it authorized the wording in the material referenced in

Exhibits N and O of the Complaint, the contents of which speak for themselves. The BSA

otherwise denies the remaining allegations of Paragraph 82 of the Complaint.

       83.    The BSA denies the allegations of Paragraph 83 of the Complaint.

       84.    The BSA denies the allegations of Paragraph 84 of the Complaint.

       85.    The BSA denies the allegations of Paragraph 85 of the Complaint.

       86.    The BSA admits that it has received some unfavorable publicity, but avers that it

has also received positive publicity for having adopted some of the strongest youth protection

policies that can be found in any youth serving organization, including: ongoing mandatory

youth protection education for all volunteers, parents, and Scouts; a formal leader selection

process that includes criminal background checks and other screening efforts; as well as policies

and procedures mandating a “two-deep” leadership policy, which requires at least two adults be




                                                14
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 15 of 24



present with youth at all times; prompt mandatory reporting to the authorities of any allegation or

suspicion of abuse; and, a database system that is recommended by experts to prevent individuals

from re-registering in Scouting who were removed because they do not meet the BSA’s

standards or because of known or suspected abuse or other misconduct, either inside or outside

the organization. The BSA denies that any such BSA publicity, either positive or negative, has

been associated with the GSUSA. The BSA otherwise denies the remaining allegations of

Paragraph 86 of the Complaint.

       87.     The BSA denies the allegations of Paragraph 87 of the Complaint.

       88.     The BSA denies the allegations of Paragraph 88 of the Complaint.

                                 FIRST CAUSE OF ACTION

         FEDERAL TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1114(1)

       89.     The BSA incorporates by reference its answers to every allegation above as if

fully restated herein.

       90.     The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 90 of the Complaint and therefore denies them.

       91.     The BSA denies the allegations of Paragraph 91 of the Complaint.

       92.     The BSA avers that its local councils are authorized to use the BSA family of

trademarks by virtue of charters and bylaws granted by the BSA, and further avers that local

councils, units and leaders are authorized by those charters to offer the BSA’s programs in

accordance with their charter, bylaws, and registration in accordance with the applicable

publications of the BSA. The BSA otherwise denies the allegations of Paragraph 92 of the

Complaint.

       93.     The BSA denies the allegations of Paragraph 93 of the Complaint.




                                                15
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 16 of 24



       94.     The BSA admits that the BSA is not affiliated or associated with GSUSA. The

BSA is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 94 of the Complaint and therefore denies them.

       95.     The BSA denies the allegations of Paragraph 95 of the Complaint.

       96.     The BSA denies the allegations of Paragraph 96 of the Complaint.

       97.     The BSA denies the allegations of Paragraph 97 of the Complaint.

       98.     The BSA denies the allegations of Paragraph 98 of the Complaint.

       99.     The BSA denies the allegations of Paragraph 99 of the Complaint.

       100.    The BSA denies the allegations of Paragraph 100 of the Complaint.

                               SECOND CAUSE OF ACTION

    FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                      UNDER 15 U.S.C. § 1125(a)

       101.    The BSA incorporates by reference its answers to every allegation above as if

fully restated herein.

       102.    The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 102 of the Complaint and therefore denies them.

       103.    The BSA denies the allegations of Paragraph 103 of the Complaint.

       104.    The BSA avers that its local councils are authorized to use the BSA family of

trademarks by virtue of charters and bylaws granted by the BSA, and further avers that local

councils, units and leaders are authorized by those charters to offer the BSA’s programs in

accordance with their charter, bylaws, and registration in accordance with the applicable

publications of the BSA. The BSA otherwise denies the allegations of Paragraph 104 of the

Complaint.

       105.    The BSA denies the allegations of Paragraph 105 of the Complaint.



                                               16
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 17 of 24



        106.     The BSA admits that the BSA is not affiliated or associated with GSUSA. The

BSA further avers that the parties have participated in countless joint events for many decades,

including with GSUSA’s consent or at GSUSA’s initiative, and that GSUSA itself has made

various efforts to draw associations between itself and the BSA in order to trade off of the BSA’s

good name and reputation, including by claiming that “[t]he Girl Scout Gold Award is the

highest and most prestigious award in Girl Scouting, comparable to the Boy Scouts of America’s

Eagle      Scout.”            https://www.girlscouts.org/content/dam/girlscouts-gsusa/forms-and-

documents/about-girl-scouts/advocacy/2016_Girl_Scout_Gold_Award_fact_sheet.pdf               (last

visited February 5, 2019). The BSA is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 106 of the Complaint

and therefore denies them.

        107.     The BSA denies the allegations of Paragraph 107 of the Complaint.

        108.     The BSA denies the allegations of Paragraph 108 of the Complaint.

        109.     The BSA denies the allegations of Paragraph 109 of the Complaint.

        110.     The BSA denies the allegations of Paragraph 110 of the Complaint.

        111.     The BSA denies the allegations of Paragraph 111 of the Complaint.

        112.     The BSA denies the allegations of Paragraph 112 of the Complaint.

                                  THIRD CAUSE OF ACTION

               FEDERAL TRADEMARK DILUTION UNDER 15 U.S.C. § 1125(C)

        113.     The BSA incorporates by reference its answers to every allegation above as if

fully restated herein.

        114.     The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 114 of the Complaint and therefore denies them.

        115.     The BSA denies the allegations of Paragraph 115 of the Complaint.


                                                17
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 18 of 24



       116.    The BSA avers that its local councils are authorized to use the BSA family of

trademarks by virtue of charters and bylaws granted by the BSA, and further avers that local

councils, units and leaders are authorized by those charters to offer the BSA’s programs in

accordance with their charter, bylaws, and registration in accordance with the applicable

publications of the BSA. The BSA otherwise denies the allegations of Paragraph 116 of the

Complaint.

       117.    The BSA denies the allegations of Paragraph 117 of the Complaint.

       118.    The BSA denies the allegations of Paragraph 118 of the Complaint.

       119.    The BSA denies the allegations of Paragraph 119 of the Complaint.

       120.    The BSA denies the allegations of Paragraph 120 of the Complaint.

       121.    The BSA denies the allegations of Paragraph 121 of the Complaint.

                              FOURTH CAUSE OF ACTION

        MODIFICATION OR PARTIAL CANCELLATION OF REGISTRATION

       122.    The BSA incorporates by reference its answers to every allegation above as if

fully restated herein.

       123.    The BSA admits that it owns the U.S. trademark registration for the SCOUT mark

(Reg. No. 4,865,183). The BSA denies the remaining allegations of Paragraph 123 of the

Complaint.

       124.    The BSA denies the allegations of Paragraph 124 of the Complaint.

       125.    The BSA denies the allegations of Paragraph 125 of the Complaint.

       126.    The BSA denies the allegations of Paragraph 126 of the Complaint.




                                              18
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 19 of 24



                                FIFTH CAUSE OF ACTION

                     COMMON LAW TRADEMARK INFRINGEMENT,
                       UNFAIR COMPETITION AND PASSING OFF

       127.    The BSA incorporates by reference its answers to every allegation above as if

fully restated herein.

       128.    The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 128 of the Complaint and therefore denies them.

       129.    The BSA denies the allegations of Paragraph 129 of the Complaint.

       130.    The BSA avers that its local councils are authorized to use the BSA family of

trademarks by virtue of charters and bylaws granted by the BSA, and further avers that local

councils, units and leaders are authorized by those charters to offer the BSA’s programs in

accordance with their charter, bylaws, and registration in accordance with the applicable

publications of the BSA. The BSA otherwise denies the allegations of Paragraph 130 of the

Complaint.

       131.    The BSA denies the allegations of Paragraph 131 of the Complaint.

       132.    The BSA denies the allegations of Paragraph 132 of the Complaint.

       133.    The BSA denies the allegations of Paragraph 133 of the Complaint.

                                SIXTH CAUSE OF ACTION

 TRADEMARK DILUTION UNDER NEW YORK GENERAL BUSINESS LAW § 360-L

       134.    The BSA incorporates by reference its answers to every allegation above as if

fully restated herein.

       135.    The BSA is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 135 of the Complaint and therefore denies them.

       136.    The BSA denies the allegations of Paragraph 136 of the Complaint.



                                               19
          Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 20 of 24



          137.   The BSA avers that its local councils are authorized to use the BSA family of

trademarks by virtue of charters and bylaws granted by the BSA, and further avers that local

councils, units and leaders are authorized by those charters to offer the BSA’s programs in

accordance with their charter, bylaws, and registration in accordance with the applicable

publications of the BSA. The BSA otherwise denies the allegations of Paragraph 137 of the

Complaint.

          138.   The BSA denies the allegations of Paragraph 138 of the Complaint.

          139.   The BSA denies the allegations of Paragraph 139 of the Complaint.

                                SEVENTH CAUSE OF ACTION

   TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE

          140.   The BSA incorporates by reference its answers to every allegation above as if

fully restated herein.

          141.   The BSA admits the allegations of Paragraph 141 of the Complaint.

          142.   The BSA denies the allegations of Paragraph 142 of the Complaint.

          143.   The BSA denies the allegations of Paragraph 143 of the Complaint.

          144.   The BSA denies the allegations of Paragraph 144 of the Complaint.

          145.   The BSA denies the allegations of Paragraph 145 of the Complaint.

                                    PRAYER FOR RELIEF

          The BSA denies that GSUSA is entitled to any of the relief demanded in the Prayer for

Relief.    The BSA respectfully requests a judgment in its favor and dismissing Plaintiff’s

Complaint in its entirety with prejudice. The BSA reserves the right to seek all fees and costs,

including but not limited to reasonable attorneys’ fees and costs pursuant to 15 U.S.C. §1117(a),

pre- and post-judgment interest to the fullest extent available, and any other and further relief as

the Court deems just, equitable and proper.


                                                20
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 21 of 24



                                 AFFIRMATIVE DEFENSES

       The BSA reserves the right to amend its defenses or assert additional defenses as

warranted by discovery in this action.

                                  FIRST DEFENSE
                       (FAILURE TO STATE A CAUSE OF ACTION)

       The Complaint fails to state a claim upon which relief can be granted.

                                      SECOND DEFENSE
                                    (FIRST AMENDMENT)

       Plaintiff’s claims and/or the remedies sought are barred, in whole or in part, by the First

Amendment to the United States Constitution and by the Constitution of the State of New York

and other states, including because Plaintiff’s claims infringe upon the BSA’s right to freedom of

association in connection with its extant trademark rights.

                                         THIRD DEFENSE
                                           (STANDING)

       Plaintiff’s claims are barred, in whole or in part, for lack of standing to the extent they are

based on alleged infringement of marks for which Plaintiff does not or did not own or control the

exclusive right allegedly infringed at the time of the alleged infringement. Plaintiff does not use

the marks SCOUT, SCOUTS, or SCOUTING alone in connection with its programs. Plaintiff

has also repeatedly and publicly instructed its volunteers and professionals not to use the marks

SCOUT, SCOUTS, or SCOUTING alone without the “GIRL” prefix, including because the BSA

has rights in these marks.

                                      FOURTH DEFENSE
                                      (ABANDONMENT)

       Some of the trademarks on which Plaintiff relies, including SCOUT, SCOUTS and

SCOUTING, have been forfeited or abandoned by Plaintiff. For many years, Plaintiff has




                                                 21
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 22 of 24



repeatedly and publicly instructed its volunteers and professionals not to use the marks SCOUT,

SCOUTS, or SCOUTING alone without the “GIRL” prefix, including because the BSA has

rights in these marks.

                                       FIFTH DEFENSE
                                          (LACHES)

       Plaintiff’s claims and/or the remedies sought are barred, in whole or in part, by the

doctrines of laches, including because the BSA has been using its family of trademarks

(including SCOUT, SCOUTS, SCOUTING) in connection with services for girls for nearly 50

years, including but not limited to the BSA’s co-ed Exploring, Venturing, Sea Scouts, and STEM

Scouts programs. Although Plaintiff knew or should have known of the BSA’s use of these

marks in connection with programs for girls for decades, Plaintiff slept on its purported rights

until now, and any such enforcement would prejudice the BSA.

                                   SIXTH DEFENSE
                         (WAIVER, ESTOPPEL, ACQUIESCENCE)

       Plaintiff’s claims and/or the remedies sought are barred, in whole or in part, by the

doctrines of waiver, estoppel or acquiescence. The BSA has been using its family of trademarks

(including SCOUT, SCOUTS, SCOUTING) in connection with services for girls for nearly 50

years, including but not limited to the BSA’s co-ed Exploring, Venturing, Sea Scouts, and STEM

Scouts programs. However, Plaintiff knowingly and intentionally has slept on its purported

rights until now and has repeatedly and publicly instructed its volunteers and professionals not to

use the marks SCOUT, SCOUTS, or SCOUTING alone without the “GIRL” prefix, including

because the BSA has rights in these marks, and any such enforcement would prejudice the BSA.

Moreover, certain other alleged references to these marks were authorized, approved, or




                                                22
          Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 23 of 24



condoned by Plaintiff's representatives, and Plaintiff intentionally relinquished any purported

rights.

                                      SEVENTH DEFENSE
                                    (TRADEMARK MISUSE)

          Plaintiff’s claims and/or the remedies sought are barred, in whole or in part, because

Plaintiff has engaged in trademark misuse. Plaintiff does not use the marks SCOUT, SCOUTS,

or SCOUTING alone, but seeks to prevent the BSA from continuing to use these marks, which

the BSA has used as part of its family of trademarks in connection with services for girls for

nearly 50 years.

                                        EIGHTH DEFENSE
                                           (FAIR USE)

          Plaintiff’s claims and/or the remedies sought are barred, in whole or in part, by the

doctrine of trademark fair use (15 U.S.C. § 1115(b)(4)), nominative fair use, and any other

applicable limitation on exclusive rights offered under the Lanham Act. To the extent Plaintiff

has provided sufficient information to investigate specific allegations of literal infringement,

certain of the instances are actual references to Plaintiff or are otherwise instances of classic or

descriptive fair uses, including to refer to or describe the BSA or its goods or services.

                                        NINTH DEFENSE
                                     (FEDERAL CHARTER)

          Plaintiff’s claims and/or the remedies sought are barred, in whole or in part, pursuant to

36 U.S.C. § 30905, which provides in part that the BSA “has the exclusive right to use emblems,

badges, descriptive or designating marks, and the words or phrases that the [BSA] adopts.” The

BSA has adopted the marks SCOUT, SCOUTS, and SCOUTING and used them in connection

with services for girls for nearly 50 years, including but not limited to the BSA’s co-ed

Exploring, Venturing, Sea Scouts, and STEM Scouts programs.



                                                 23
        Case 1:18-cv-10287-AKH Document 27 Filed 02/08/19 Page 24 of 24



                                      TENTH DEFENSE
                                     (UNCLEAN HANDS)

       Plaintiff’s claims and/or the remedies sought are barred, in whole or in part, by the

doctrine of unclean hands, including but not limited to the extent that Plaintiff’s claims are

premised on asserted ownership of or rights in marks that Plaintiff has knowingly abandoned,

including SCOUT, SCOUTS and SCOUTING alone, without the word GIRL immediately

preceding it.

                                DEMAND FOR JURY TRIAL

       The BSA demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P. 38(b).


Dated: February 8, 2019                 Respectfully submitted,

                                        By: /s/ Rachel Kassabian
                                            Rachel Kassabian (pro hac vice)
                                            rachelkassabian@quinnemanuel.com
                                            QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                            555 Twin Dolphin Drive 5th Floor
                                            Redwood Shores, CA 94065
                                            Telephone: (650) 801-5000
                                            Facsimile: (650) 801-5100

                                             Todd Anten
                                             toddanten@quinnemanuel.com
                                             Jessica A. Rose
                                             jessicarose@quinnemanuel.com
                                             QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: (212) 849-7000
                                             Facsimile: (212) 849-7100

                                             Attorneys for Defendant Boy Scouts of America




                                               24
